FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/03/2022 has been considered by the examiner and initialed copies of the IDS are included with the mailing of this office action.

Status of the Claims
This action is in response to papers filed 05/03/2022 in which claims 8-10, 18, 20-22, 24, 27-48, 50 and 52-73 were canceled; claims 1-7, 11-14 and 51 were withdrawn; claims 15-17, 19, 23 and 25 were amended. All the amendments have been thoroughly reviewed and entered.
Claims 15-17, 19, 23, 25-26 and 49 are under examination. 

Withdrawn Objections/Rejections
The objection to claim 16 for informality pertaining to antecedent basis, is withdrawn, in view of Applicant’s amendment to claim 16.
	The objection to claim 17 for informality pertaining to improper Markush language, is withdrawn, in view of Applicant’s amendment to claim 17.
	The objection to claim 17 for informality pertaining to parenthesis (i.e., (PHBV)), is withdrawn, in view of Applicant’s amendment to claim 17.
The objection to claims 23 and 25 for informality pertaining to antecedent basis, is withdrawn, in view of Applicant’s amendment to claims 23 and 25.
	The rejection to claim 19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn, in view of Applicant’s amendment to claim 19.
The rejection of claims 15-17, 23, 25 and 49 under 35 U.S.C. 103 as being unpatentable over Smith et al (22 June 2004; US 6,753,454 B1), and as evidenced by Scheiber et al (13 August 2015; US 2015/0227678 A1), is withdrawn, in view of Applicant’s amendment to claim 15, which has necessitated the new rejections below. Thus, Applicant’s arguments on pages 6-7 in the Remarks filed 05/03/2022 as they pertain to this rejection are moot.
The rejection of claims 15, 19, 26 and 49 under 35 U.S.C. 103 as being unpatentable over Zhao (27 October 2011; US 2011/0262489 A1), and as evidenced by Scheiber et al (13 August 2015; US 2015/0227678 A1), is withdrawn, in view of Applicant’s amendment to claim 15, which has necessitated the new rejections below. Thus, Applicant’s argument on page 7 in the Remarks filed 05/03/2022 as it pertain to this rejection is moot.




Maintained-Modified Rejection
Modification Necessitated by Applicant’s Claim Amendments
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15, 23 and 25-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beckman et al (19 October 2006; US 2006/0231228 A1).
Regarding claim 15, Beckman teaches a hydrogel (a biocompatible matrix material) comprising 2-deoxy-D-ribose sugar (D-deoxyribose) (Abstract; [0008], [0021] and [0054; claims 45-47 and 56). Beckman teaches 2-deoxy-D-ribose (D-deoxyribose) as the only sugar component in the hydrogel ([0012], [0032], [0054]; claims 12 and 56), thereby meeting the claimed “a sugar, wherein the sugar consist of a D-deoxyribose.”
Regarding claims 23 and 25-26, Beckman teaches a hydrogel (a biocompatible matrix material) comprising 2-deoxy-D-ribose sugar (D-deoxyribose), which structurally meets the claimed biomaterial matrix material or hydrogel comprising a sugar, wherein the sugar consists of a D-deoxyribose sugar of claim 15 and thus, the recitations of “for use in promoting wound healing or for use in the treatment of alopecia” (claim 23), “for use in a method of increasing or inducing vascularization in a wound bed” (claim 25) and “for use in a method of increasing or inducing angiogenesis in a wound bed” (claim 26), are recitations of intended use of the prior art structurally same biomaterial matrix material or hydrogel. As such, the structurally same biomaterial matrix material or hydrogel of Beckman would be capable of performing the intended use. It is noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
As a result, the aforementioned teachings from Beckman are anticipatory to claims 15, 23 and 25-26 of the instant invention.

Response to Arguments
Applicant's arguments filed 05/03/2022 have been fully considered but they are not persuasive. 
Applicant argues that Beckman teaches hydrogels comprising glucose, lactose and 2-deoxy-D-ribose and thus, Beckman does not teach the hydrogels can only comprise a 2-deoxy-D-ribose sugar, where D-deoxyribose is specifically selected as the sugar. (Remarks, page 6, 3rd paragraph).
In response, the Examiner disagrees. Contrary to Applicant’s allegation, Beckman expressly preferred and exemplified 2-deoxy-D-ribose (D-deoxyribose) as the specific sugar used in the hydrogel (see Beckman, paragraph [0054] and claim 12), thereby meeting the claimed “a sugar, wherein the sugar consist of a D-deoxyribose.”
As a result, for at least the reason discussed above, claims 15, 23 and 25-26 remain anticipated by the teachings of Beckman in the standing 102(a)(1) rejection as set forth in this office action.
New Rejections
Necessitated by Applicant’s IDS and Claim Amendments
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15, 19, 23, 25-26 and 49 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Silvetti, Sr. et al (US 5,177,065; cited in IDS 05/03/2022).
Regarding claim 15, Silvetti teaches a composition in the form of a hydrogel comprising D-2-deoxyribose (D-deoxyribose sugar) as the preferred monosaccharide (column 3, lines 25-end; column 5, lines 60-end; columns 6-7; column 9, lines 38-40; claims 8-9), thereby meeting the claimed “a sugar, wherein the sugar consist of a D-deoxyribose.”
Regarding claim 19, Silvetti teaches the composition comprises alginate (column 5, lines 60-end; column 6, lines 1-10; claims 8-9 and 11).
Regarding claims 23 and 25-26, Silvetti teaches a hydrogel (a biocompatible matrix material) comprising D-2-deoxyribose (D-deoxyribose sugar), which structurally meets the claimed biomaterial matrix material or hydrogel comprising a sugar, wherein the sugar consists of a D-deoxyribose sugar of claim 15  and thus, the recitations of “for use in promoting wound healing or for use in the treatment of alopecia” (claim 23), “for use in a method of increasing or inducing vascularization in a wound bed” (claim 25) and “for use in a method of increasing or inducing angiogenesis in a wound bed” (claim 26), are recitations of intended use of the prior art structurally same biomaterial matrix material or hydrogel. As such, the structurally same biomaterial matrix material or hydrogel of Silvetti would be capable of performing the intended use, as Silvetti also teaches monosaccharide such as D-2-deoxyribose functions as a wound healing agent (Abstract; column 3, lines 25-end; column 9, lines 38-40). It is noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 49, Silvetti teaches a wound dressing comprising the hydrogel containing D-2-deoxyribose (D-deoxyribose sugar) as the preferred monosaccharide (column 3, lines 25-end; column 5, lines 60-end; columns 6-7; column 9, lines 38-40; column 10, lines 5-10; claims 8-9).
As a result, the aforementioned teachings from Beckman are anticipatory to claims 15, 19, 23, 25-26 and 49 of the instant invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 15, 19, 23, 25-26 and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhong et al (Wiley Interdiscip Rev Nanomed Nanobiotechnol, 2010 Sep-Oct; 2(5):510-25) in view of Silvetti, Sr. et al (US 5,177,065; cited in IDS 05/03/2022).
Regarding claim 15, Zhong teaches biocompatible matrices such as hydrogels for wound healing (Abstract; pages 511-519). 
However, Zhong does not teach the D-deoxyribose sugar of claim 15.
Regarding the D-deoxyribose sugar of claim 15, Silvetti teaches a composition in the form of a hydrogel comprising D-2-deoxyribose (D-deoxyribose sugar) as the preferred monosaccharide (column 3, lines 25-end; column 5, lines 60-end; columns 6-7; column 9, lines 38-40; claims 8-9), thereby meeting the claimed “a sugar, wherein the sugar consist of a D-deoxyribose.”
It would have been obvious to one of ordinary skill in the art to incorporate or include D-2-deoxyribose (D-deoxyribose sugar) in the hydrogel of Zhong, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Silvetti provided the expressed guidance to do so by teaching that a hydrogel use for wound healing can include a monosaccharide such as D-2-deoxyribose (D-deoxyribose sugar), and such inclusion of D-2-deoxyribose (D-deoxyribose sugar) have the effect of providing added protection against microbial infection, enhancing growth of granulation tissue, promoting the vascularization of the wound site and/or stimulating the process of epidermal migration and wound closure, and when the monosaccharide is used in composition with known wound healing compositions, the effects observed wound healing are significantly improved (Silvetti: column 2, lines 46-59). Thus, an ordinary artisan knowing the benefits of D-deoxyribose sugar on wound healing and seeking to maximize wound healing would have looked to including D-deoxyribose sugar in the hydrogel of Zhong, per guidance from Silvetti, and achieve Applicant’s claimed invention with reasonable expectation of success. 
Regarding claim 19, Zhong teaches the hydrogel comprises chitosan, gelatin, hyaluronic acid, collagen, or combination thereof (pages 513-514).
Regarding claims 23 and 25-26, Zhong in view of Silvetti teaches a hydrogel (a biocompatible matrix material) comprising D-2-deoxyribose (D-deoxyribose sugar), which structurally meets the claimed biomaterial matrix material or hydrogel comprising a sugar, wherein the sugar consists of a D-deoxyribose sugar of claim 15 and thus, the recitations of “for use in promoting wound healing or for use in the treatment of alopecia” (claim 23), “for use in a method of increasing or inducing vascularization in a wound bed” (claim 25) and “for use in a method of increasing or inducing angiogenesis in a wound bed” (claim 26), are recitations of intended use of the prior art structurally same biomaterial matrix material or hydrogel. As such, the structurally same biomaterial matrix material or hydrogel of Zhong in view of Silvetti would be capable of performing the intended use, as Zhong teaches the hydrogel is used for wound healing and Silvetti also teaches monosaccharide such as D-2-deoxyribose functions as a wound healing agent (Zhong: Abstract; pages 511-519; Silvetti: column 2, lines 46-59; column 3, lines 25-end; column 5, lines 60-end; columns 6-7; column 9, lines 38-40). It is noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 49, Zhong teaches wound dressing containing the hydrogel (Abstract; pages 511-519).), and Silvetti provided the guidance for including D-2-deoxyribose into the hydrogel of Zhong (column 3, lines 25-end; column 5, lines 60-end; columns 6-7; column 9, lines 38-40; column 10, lines 5-10; claims 8-9). Thus, an ordinary artisan knowing the benefits of D-deoxyribose sugar on wound healing and seeking to maximize wound healing would have looked to including D-deoxyribose sugar in the hydrogel of the wound dressing of Zhong, per guidance from Silvetti, and achieve Applicant’s claimed invention with reasonable expectation of success. 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim(s) 15, 19, 23, 25-26 and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marracini et al (US 2011/0104279 A1) in view of Silvetti, Sr. et al (US 5,177,065; cited in IDS 05/03/2022).
Regarding claim 15, Marracini teaches a composition in the form of hydrogel used for wound healing comprising a monosaccharide sugar (Abstract; [0049], [0055]-[0059], [0062], [0068]; claims 21 and 24).
However, Zhong does not teach the D-deoxyribose sugar of claim 15.
Regarding the D-deoxyribose sugar of claim 15, Silvetti teaches a composition in the form of a hydrogel comprising D-2-deoxyribose (D-deoxyribose sugar) as the preferred monosaccharide (column 3, lines 25-end; column 5, lines 60-end; columns 6-7; column 9, lines 38-40; claims 8-9), thereby meeting the claimed “a sugar, wherein the sugar consist of a D-deoxyribose.”
It would have been obvious to one of ordinary skill in the art to incorporate or include D-2-deoxyribose (D-deoxyribose sugar) in the hydrogel of Marracini, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Marracini indicated that a monosaccharide sugar that functions as a bacteriostatic or bacteriocidal can be included in the hydrogel (Marracini: [0049]), and Silvetti provided the expressed guidance to do so by teaching that a hydrogel use for wound healing can include a monosaccharide such as D-2-deoxyribose (D-deoxyribose sugar), and such inclusion of D-2-deoxyribose (D-deoxyribose sugar) have the effect of providing added protection against microbial infection, enhancing growth of granulation tissue, promoting the vascularization of the wound site and/or stimulating the process of epidermal migration and wound closure, and when the monosaccharide is used in composition with known wound healing compositions, the effects observed wound healing are significantly improved (Silvetti: column 2, lines 46-59). Thus, an ordinary artisan knowing the benefits of D-deoxyribose sugar on wound healing and seeking to maximize wound healing would have looked to including D-deoxyribose sugar in the hydrogel of Marracini, per guidance from Silvetti, and achieve Applicant’s claimed invention with reasonable expectation of success. 
Regarding claim 19, Marracini teaches the hydrogel comprises chitosan, gelatin, alginate, collagen, acrylate polymers, or combination thereof ([0055], [0059], [0073] and [0093]).
Regarding claims 23 and 25-26, Marracini in view of Silvetti teaches a hydrogel (a biocompatible matrix material) comprising D-2-deoxyribose (D-deoxyribose sugar), which structurally meets the claimed biomaterial matrix material or hydrogel comprising a sugar, wherein the sugar consists of a D-deoxyribose sugar of claim 15 and thus, the recitations of “for use in promoting wound healing or for use in the treatment of alopecia” (claim 23), “for use in a method of increasing or inducing vascularization in a wound bed” (claim 25) and “for use in a method of increasing or inducing angiogenesis in a wound bed” (claim 26), are recitations of intended use of the prior art structurally same biomaterial matrix material or hydrogel. As such, the structurally same biomaterial matrix material or hydrogel of Marracini in view of Silvetti would be capable of performing the intended use, as Marracini teaches the hydrogel containing a monosaccharide sugar is used for wound healing (Marracini: Abstract; [0049], [0055]-[0059], [0062], [0068]; claims 21 and 24) and Silvetti also teaches monosaccharide such as D-2-deoxyribose functions as a wound healing agent (Silvetti: column 2, lines 46-59; column 3, lines 25-end; column 5, lines 60-end; columns 6-7; column 9, lines 38-40). It is noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 49, Marracini teaches wound dressing containing the hydrogel (Abstract; [0049], [0055]-[0059], [0062], [0068]; claims 21 and 24), and Silvetti provided the guidance for including D-2-deoxyribose into the hydrogel of Marracini (column 3, lines 25-end; column 5, lines 60-end; columns 6-7; column 9, lines 38-40; claims 8-9). Thus, an ordinary artisan knowing the benefits of D-deoxyribose sugar on wound healing and seeking to maximize wound healing would have looked to including D-deoxyribose sugar in the hydrogel of the wound dressing of Marracini, per guidance from Silvetti, and achieve Applicant’s claimed invention with reasonable expectation of success. 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim(s) 15-17, 23, 25 and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhong et al (Wiley Interdiscip Rev Nanomed Nanobiotechnol, 2010 Sep-Oct; 2(5):510-25) in view of Silvetti, Sr. et al (US 5,177,065; cited in IDS 05/03/2022) and Kaplan (US 2013/0195831 A1).
Regarding claims 15 and 16, Zhong teaches biocompatible matrices such as electrospun scaffolds for wound healing (Abstract; pages 511-519). 
However, Zhong does not teach the D-deoxyribose sugar of claim 15.
Regarding the D-deoxyribose sugar of claim 15, Silvetti teaches a composition used for wound healing comprising D-2-deoxyribose (D-deoxyribose sugar) as the preferred monosaccharide (column 3, lines 25-end; column 5, lines 60-end; columns 6-7; column 9, lines 38-40; claims 8-9), thereby meeting the claimed “a sugar, wherein the sugar consist of a D-deoxyribose.” Kaplan teaches biocompatible matrices such as electrospun scaffolds and hydrogels used for wound healing containing a monosaccharide sugar as a suitable active agent (Abstract; [0013]-[0014], [0038]-[0039], [0041], [0048]-[0050]; claims 1, 5 and 6).
It would have been obvious to one of ordinary skill in the art to incorporate or include D-2-deoxyribose (D-deoxyribose sugar) in the as electrospun scaffold of Zhong, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Kaplan indicated that a monosaccharide sugar as an active agent can be included in biocompatible matrices used for wound healing such as electrospun scaffolds and hydrogel (Kaplan: [0013]-[0014], [0038]-[0039], [0041], [0048]-[0050]; claims 1, 5 and 6), and Silvetti provided the expressed guidance to do so by teaching a monosaccharide such as D-2-deoxyribose (D-deoxyribose sugar) can be included and used in combination with wound healing compositions, and such inclusion of D-2-deoxyribose (D-deoxyribose sugar) have the effect of providing added protection against microbial infection, enhancing growth of granulation tissue, promoting the vascularization of the wound site and/or stimulating the process of epidermal migration and wound closure, and when the monosaccharide is used in composition with known wound healing compositions, the effects observed wound healing are significantly improved (Silvetti: column 2, lines 46-59). Thus, an ordinary artisan knowing the benefits of D-deoxyribose sugar on wound healing and seeking to maximize wound healing would have looked to including D-deoxyribose sugar in known biomatrices used for wound healing such as the electrospun scaffold of Zong, per guidance from Silvetti and Kaplan, and achieve Applicant’s claimed invention with reasonable expectation of success. 
Regarding claim 17, Zong teaches the electrospun scaffold comprises polylactic acid, polyglycolide, PLGA, or fibroin (pages 513-518).
Regarding claims 23 and 25, Zong in view of Silvetti and Kaplan teaches a electrospun scaffold (a biocompatible matrix material) comprising D-2-deoxyribose (D-deoxyribose sugar), which structurally meets the claimed biomaterial matrix material  comprising a sugar, wherein the sugar consists of a D-deoxyribose sugar of claims 15 and 16 and thus, the recitations of “for use in promoting wound healing or for use in the treatment of alopecia” (claim 23), and “for use in a method of increasing or inducing vascularization in a wound bed” (claim 25), are recitations of intended use of the prior art structurally same biomaterial matrix material of electrospun scaffold of the claimed invention. As such, the structurally same biomaterial matrix material of Zong in view of Silvetti and Kaplan would be capable of performing the intended use, as Zong and Kaplan, respectively, teaches electrospun scaffold containing a monosaccharide sugar is used for wound healing (Zhong: Abstract; pages 511-519; Kaplan: [0013]-[0014], [0038]-[0039], [0041], [0048]-[0050]; claims 1, 5 and 6) and Silvetti also teaches monosaccharide such as D-2-deoxyribose functions as a wound healing agent (Silvetti: column 2, lines 46-59; column 3, lines 25-end; column 5, lines 60-end; columns 6-7; column 9, lines 38-40). It is noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 49, Zhong teaches wound dressing containing electrospun scaffold (Zhong: Abstract; pages 511-519), and Silvetti and Kaplan provided the guidance for including D-2-deoxyribose into the electrospun scaffold of Zhong (Silvetti: Abstract; [0013]-[0014], [0038]-[0039], [0041], [0048]-[0050]; claims 1, 5 and 6; Kaplan: Abstract; [0013]-[0014], [0038]-[0039], [0041], [0048]-[0050]; claims 1, 5 and 6). Thus, an ordinary artisan knowing the benefits of D-deoxyribose sugar on wound healing and seeking to maximize wound healing would have looked to including D-deoxyribose sugar in the electrospun scaffold of the wound dressing of Zhong, per guidance from Silvetti and Kaplan, and achieve Applicant’s claimed invention with reasonable expectation of success. 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion 
	No claim is allowed.
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 05/03/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOAN T PHAN/Primary Examiner, Art Unit 1613